EXHIBIT 12.1 AIRTRAN HOLDINGS, INC. EXHIBIT 12.1 – STATEMENT RE: COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (dollars in thousands) Year Ended December31, Income (loss) before taxes and cumulative effect of change in accounting principle $ ) $ $ Add: Total fixed charges (per below) Less: Interest capitalized during the period ) Earnings $ ) $ $ Interest (including amortization of debt discount) $ Interest portion of rent expense Fixed charges $ Ratio of earnings to fixed charges * (*) For the year ended December31, 2008, our earnings were insufficient to cover our fixed charges by $308.5 million.
